Title: From George Washington to Thomas Johnson, 17 January 1785
From: Washington, George
To: Johnson, Thomas

 

Dear Sir,
Mount Vernon 17th Jan: 1785

Yesterday, & not before, I received authentic information, that the Assembly of this State had passed a similar Act & resolutions, with those of your Legislature, and have fixed upon the 8th of Feby to open Books for the purpose of receiving subscriptions in the City of Richmond & Towns of Alexandria & Winchester: which Books are to be kept open until the 10th day of May following. They have granted equal sums towards the navigation & roads, with your Assembly.
I have pleasure in giving you this information—nothing remains now but to act with dispatch & vigor.
I presume official notice of the passing of this act, & attendant resolutions, will be made by the Executive of this State to your Governor; but lest thro’ the hurry of business it may be delayed, I will take care that he shall have advice of it, as soon as copies can be taken; that if promulgation is necessary, & he thinks proper to act upon private information, it may not be wanted.
Our Assembly have passed a similar Law for the purpose of opening & improving the navigation of James river and a communication between it, and the nearest Western waters. With great esteem & regard I have the honor to be &c.

G: Washington

